Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The purpose of the amendment is to correct the issues under 35 U.S.C. 101 on Claim 16 in order to expedite the application onto allowance.
Authorization for this examiner’s amendment was given in an interview with Mr. Amir Tabarrok on 3/17/2017.
16.    (Currently Amended) A system, comprising: 
a hardware processor, when operated, for causing the system 
receive an electronic search query from a user, wherein the electronic search query is received by an application running on the processor and wherein the electronic search query is for data electronically stored in a database that includes a set of segments, wherein the electronic search query comprises one or more fields, wherein the set of segments are divided into a plurality of columns, wherein at least one column of the plurality of columns includes the one or more fields;
analyze the electronic search query to determine which of the one or more fields are required to be retrieved from the database;
determine that a required field of the electronic search query is not located in a main memory of a computer system;
create an input/output request for a column containing the required field for a plurality of segments of the set of segments;

execute the electronic search query when at least a portion of data corresponding to the one or more fields is stored in the main memory; and
a memory coupled to the processor and configured to provide the processor with instructions.
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving an electronic search query from a user, wherein the electronic search query is received by an application and wherein the electronic search query is for data electronically stored in a memory for a database that includes a set of segments, wherein the electronic search query comprises one or more fields, wherein the set of segments are divided into a plurality of columns, wherein at least one column of the plurality of columns includes the one or more fields;
analyzing the electronic search query to determine which of the one or more fields are required to be retrieved from the database;
determining that a required field of the electronic search query is not located in a main memory of the computer system;
creating an input/output request for a column containing the required field for a plurality of segments of the set of segments;
loading into the main memory from a storage medium with a slower retrieval time than the main memory data of the column containing the required field; and

Claims 16 and 20 have the similar reasons for allowance as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152